 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MAKE THE ROAD NEW YORK, AFRICAN
SERVICES COMMITTEE, CENTRAL AMERICAN
REFUGEE CENTER NEW YORK, CATHOLIC
CHARITIES COMMUNITY SERVICES
(ARCHDIOCESE OF NEW YORK), CATHOLIC
LEGAL IMMIGRATION NETWORK, INC., ALICIA
DOE, BRENDA DOE, CARL DOE, DIANA DOE, and
ERIC DOE,

 

Plaintiffs,

ORDER

~against-
19 Civ. 11633 (GBD)

MICHAEL POMPEO, in his official capacity as
Secretary of State, UNITED STATES DEPARTMENT _ :
OF STATE; DONALD TRUMP, in his official capacity :
as President of the United States; ALEX AZAR, in his
official capacity as Secretary of the Department of Health:
and Human Services; and UNITED STATES
DEPARTMENT OF HEALTH & HUMAN SERVICES,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiffs’ motion for a temporary restraining order in order to preserve the status quo
pending oral argument on Plaintiffs’ motion for a preliminary injunction, (ECF No. 55), is
DENIED.

However, oral argument on Plaintiffs’ motion for a preliminary injunction is rescheduled

from March 17, 2020 to February 28, 2020 at 11:00 am.

Dated: New York, New York SO ORDERED.

Feb 21, 2020 , -f
ebruary Garg Z. DonwL

GEORGE B. DANIELS
United States District Judge

 

 

 
